jun se ef m73 uniform issue list legend insurance_company salesman a surviving_spouse b amount d amount e amount f dear ira y ira x in letters dated date and date your authorized representative requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code own ira any proceeds from ira x ira x was invested in two sec_408 _--__- trax funds were distributed to surviving_spouse b annuities in insurance_company salesman a brought the two checks from the proceeds of the policies in amount d and amount e to surviving_spouse b insurance_company salesman a informed surviving_spouse b that the two checks were from death_benefits the following facts and representations have been submitted under penalty of perjury in support of the ruling requested surviving_spouse b age as the named beneficiary of her husband's ira ira x planned to roll over to her surviving_spouse b’s husband died on and were not subject_to income_tax surviving_spouse b did not roll over the funds into an ira within the 60-day rollover period which expired in __ first became aware of a problem when she was preparing her year surviving_spouse b ___ _ federalincome tax returnin --_-_after she received a corrected form 1099r showing amount d and e as taxable ira_distributions and not as nontaxable death_benefits on date surviving_spouse b wrote to the internal_revenue_service seeking advice on d and e into ira y and requested this waiver of the 60-day rollover period surviving_spouse b deposited amount f the sum of amounts ___ based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount f from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by surviving_spouse b demonstrates that her reliance on erroneous tax information given her by insurance_company salesman a who handled the distribution from her husband’s ira caused her to miss the 60-day deadline surviving_spouse b is not a financial professional and she believed the advice she received that the distribution from ira x was a non-taxable death_benefit surviving_spouse b did not realize that amounts d and e were taxable and as such were eligible to be rolled over until after the 60-day rollover period had expired therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount f pursuant to this ruling letter the service will treat surviving_spouse b’s date rollover_contribution of amount f into ira y as a valid rollover_contribution within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent at ---_-‘ please address all correspondence to if you wish to inquire about this ruling please contact se t ep ra‘t3 id a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours pe frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
